Citation Nr: 0103828	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  00-16 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1958 
and from July 1958 to March 1959.

By a decision entered in January 1974, the RO denied the 
veteran's claim of service connection for residuals of 
frostbite of the feet.  The veteran was notified of the RO's 
determination, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  38 C.F.R. § 20.1103 (2000).  The 
matter currently under consideration comes to the Board of 
Veterans' Appeals (Board) on appeal from a December 1999 
decision by the RO that denied the veteran's application to 
reopen the claim of service connection for residuals of 
frostbite of the feet, and further denied an original claim 
of service connection for defective hearing.


FINDINGS OF FACT

1.  By a decision entered in January 1974, the RO denied 
service connection for residuals of frostbite of the feet.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but he did not initiate an appeal 
within one year.

2.  The additional evidence received since the time of the 
January 1974 decision is not merely cumulative or redundant 
of the evidence that was then of record; the new evidence 
bears directly and substantially upon the specific matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for residuals of frostbite of the 
feet.  38 U.S.C.A. §§ 1131, 5108, 7104 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156, 3.303, 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for residuals of frostbite of his feet.  He maintains 
that he has a current disorder of his feet that can be 
attributed to cold injury he sustained in Germany during 
service.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

As noted above, the matter of the veteran's entitlement to 
service connection for residuals of frostbite of his feet has 
been the subject of an adverse prior final decision.  See 
Introduction, supra.  As a result, service connection for 
that condition may now be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes sworn testimony from the 
veteran, taken during a video-conference hearing before a 
member of the Board in January 2001, describing his current 
difficulties and elaborating on the circumstances surrounding 
the claimed cold injury in service.  The additional evidence 
also includes an undated report from a private podiatrist, 
James J. Mazur, D.P.M., which appears to demonstrate that the 
veteran has a current disability of the feet.  
(Pharmaceutical receipts in the record bearing Dr. Mazur's 
name are dated in 1995.)   The Board finds that this evidence 
was not available for VA review in January 1974, and that it 
is not merely cumulative or redundant of the evidence then of 
record.  Moreover, inasmuch as the evidence provides 
additional information as to the claimed in-service cold 
injury, and tends to demonstrate current disability, the 
Board is satisfied that the evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of his claim.  The claim is 
therefore reopened.  To this limited extent, the appeal is 
granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim of service connection for residuals of 
frostbite of the feet.  This is so because the Board is 
taking action favorable to the veteran by reopening the 
claim.  Reopening the claim, without referral to the RO for 
initial consideration of the question under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).


ORDER

The claim of service connection for residuals of frostbite of 
the feet is reopened; to this limited extent, the appeal is 
granted.



REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the merits of the veteran's claims of 
service connection for residuals of frostbite of the feet, 
and for defective hearing, in the context of the new law.  
Nor has the veteran had an opportunity to prosecute the 
merits of his claims in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claims to 
the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain copies of any 
records of relevant treatment the veteran may have received 
from John P. Spargo, M.D., in Cooleemee, North Carolina, 
since 1959, and contacting the service department in order to 
make another attempt to obtain the veteran's service medical 
records, to include any records of examination or treatment 
he may have undergone while in the National Guard.  The 
action should also include providing the veteran with 
examinations of his feet and ears, so that medical opinions 
can be obtained as to whether he has a current hearing 
disability and/or disability of the feet that can be 
attributed to disease or injury in service.  38 C.F.R. § 19.9 
(2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain copies of any records of relevant 
treatment the veteran may have received 
from John P. Spargo, M.D., in Cooleemee, 
North Carolina, since 1959.  Development 
should also include contacting the 
service department in order to make 
another attempt to obtain the veteran's 
service medical records, to include any 
records of examination or treatment he 
may have undergone while in the National 
Guard.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an examination of his 
feet.  The examiner should review the 
claims folder, including any additional 
material obtained pursuant to the 
development outlined in the foregoing 
paragraph, and take a thorough history 
from the veteran.  The examiner should 
then offer an opinion as to whether the 
veteran has a current disability of 
either foot that is consistent with past 
frostbite or other cold injury.  A 
complete rationale for all opinions 
should be provided.

3.  The RO should also arrange to have 
the veteran undergo an examination of 
his ears.  Audiometric testing should be 
conducted.  The examiner should review 
the claims folder, including any 
additional material obtained pursuant to 
the development outlined in paragraph 1, 
above, and take a thorough history from 
the veteran, with special attention to 
his levels of noise exposure before, 
during and after service.  The examiner 
should then offer an opinion as to 
whether the veteran has a current 
hearing disability that is at least as 
likely as not attributable to noise 
exposure in service.  A complete 
rationale for all opinions should be 
provided.

4.  The RO should review the reports of 
the examinations to ensure that the 
requirements of the foregoing paragraphs 
have been satisfied.  If they have not, 
the report(s) should be returned for 
necessary corrective action, as 
appropriate.

5.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should include, among other things, a 
summary of, and citation to, 38 C.F.R. 
§ 3.385.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 

all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



